    Case 3:17-cv-00683-JPG Document 87 Filed 09/21/20 Page 1 of 2 Page ID #655




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

    WILLIAM A. WHITE, #13888-084,                          )
                                                           )
                    Plaintiff,                             )
                                                           )        Case No. 17-cv-00683-JPG
    vs.                                                    )        Case No. 18-cv-01682-JPG
                                                           )
    U.S.A.,                                                )
                                                           )
                    Defendant,                             )

                                    MEMORANDUM AND ORDER

GILBERT, District Judge:

          Plaintiff William White filed a Motion to Consolidate Case No. 17-cv-00683-JPG (“2017

case”) with Case No. 18-cv-01682-JPG (“2018 case”). Federal Rule of Civil Procedure 42 allows

the court to consolidate actions that involve one or more common questions of law or fact. See

FED. R. CIV. P. 42(a). The purpose of Rule 42(a) is to promote judicial efficiency without

prejudicing any parties to the action. U.S. v. Knauer, 149 F.2d 519, 520 (7th Cir. 1945), judgment

aff’d, 328 U.S. 654, 66 S.Ct. 1304, 90 L.Ed. 1500 (1946); Ikerd v. Lapworth, 435 F.2d 197, 204

(7th Cir. 1970). When deciding whether to consolidate cases, courts have broad discretion. See

U.S. v. Knauer, 149 F.2d at 520.

          Plaintiff points out that both cases involve claims against the United States under the

Federal Tort Claims Act (“FTCA”). The 2017 case involves two claims of negligent infliction of

emotional distress and two claims of intentional infliction of emotional distress by staff at the

United States Penitentiary in Marion, Illinois (“USP-Marion”). The 2018 case involves one claim

of medical negligence and one claim for negligent infliction of emotional distress at USP-Marion.1




1
    The court recently dismissed two other claims for negligent spoliation of evidence.

                                                       1
 Case 3:17-cv-00683-JPG Document 87 Filed 09/21/20 Page 2 of 2 Page ID #656




       Despite some common questions of law that apply, the claims do not share enough common

questions of fact to justify consolidation of the cases. The 2017 case focuses on events that

transpired during two discrete time periods—June 8, 2015, and July 4-6, 2017. The 2018 case

arises from events that began on June 28, 2016 and continued thereafter. Given the different time

periods, the claims involve different facts.

       Moreover, both cases have progressed at different paces. In the 2017 case, Defendant

recently moved for summary judgment on the merits. In the 2018 case, Defendant has not yet

answered the Amended Complaint, and no scheduling and discovery order has been entered.

While the 2017 case is entering its late stages, the 2018 case remains in its infancy.

       In light of these considerations, the Court declines to consolidate the cases at this time

because doing so would not promote judicial efficiency. Plaintiff’s Motions to Consolidate Cases

(Doc. 85, 2017 case; Doc. 32, 2018 case) are DENIED.

       IT IS SO ORDERED.

       DATED: 9/21/2020
                                                      s/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge




                                                 2
